Citation Nr: 1506007	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran, who died in June 2002, served on active duty from October 1947 to June 1956.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the appellant was scheduled to testify at a formal RO hearing in April 2011 and at a Travel Board hearing before a Veterans Law Judge in October 2011, but failed to appear at the scheduled hearings.  The appellant has neither offered any cause for her failure to appear at the scheduled Board hearing nor has she requested to reschedule the hearing.  Thus, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or ionizing radiation, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed June 2003 administrative decision, the RO denied the appellant's claim for dependency and indemnity compensation, to include consideration of whether service connection for the cause of the Veteran's death is warranted.

2.  Evidence added to the record since the June 2003 decision is not cumulative or redundant of evidence then of record, and relates to an unestablished fact necessary to establish service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The June 2003 administrative decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted with regard to the claim of entitlement to service connection for the cause of the Veteran's death, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the appellant filed a claim for dependency and indemnity compensation in April 2003.  In a June 2003 administrative decision, the RO denied the appellant's claim on the ground that the evidence of record failed to show that the Veteran's death was related to his active service.  The appellant did not express disagreement with the June 2003 decision nor was additional evidence pertinent to her claim physically or constructively associated with the claims folder within one year of the June 2003 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2003 administrative decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In September 2008, the appellant submitted a claim to reopen her claim for service connection for the cause of the Veteran's death.  In a November 2008 rating decision, the RO accepted the appellant's claim as an original claim for service connection for cause of death, but denied the claim on the merits.  Notwithstanding the fact that the RO accepted the September 2008 claim as an original claim for compensation, the Board must make an independent assessment concerning the claim to reopen before evaluating the claim on the merits.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the cause of the Veteran's death is related to his period of active service.  The evidence of record as of June 2003 includes a June 2002 discharge summary that documents a diagnosis of rapidly progressing idiopathic pulmonary fibrosis and the Veteran's July 2002 death certificate, which indicates that the cause of the Veteran's death was hypotension with hypoxia and pulmonary fibrosis.  Evidence that was added to the record after June 2003 includes the following: (1) statements by the appellant in which she contends that the Veteran's death was caused by his exposure to asbestos and/or ionizing radiation during service; and (2) VA treatment records dated June 2002 that document a history of pulmonary fibrosis of uncertain etiology that may be related to asbestos exposure.  The Board finds that this evidence triggers VA's duty to obtain an opinion regarding whether the claimed in-service exposure to asbestos may have caused the Veteran to develop pulmonary fibrosis.  Thus, the Board finds that it must reopen the appellant's claim.  See Shade, 24 Vet. App. at 118.  To this extent, the appeal is granted.


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for the cause of the Veteran's death, to include as due to in-service exposure to asbestos and/or ionizing radiation, is granted.


REMAND

As acknowledged previously, the Veteran's July 2002 death certificate listed the immediate cause of his death as hypotension and listed hypoxia and pulmonary fibrosis as conditions leading to the immediate cause of death.

In an October 2008 statement, the appellant reported that the Veteran received treatment at the Greenville VA outpatient clinic and Dorn VA medical center, and requested that VA obtain these records in support of the present claim.  Review of the record reveals that records from Dorn Veterans' Hospital in Columbia, South Carolina have been associated with the claims file, but records from the VA outpatient clinic in Greenville have not.  The Board also notes that treatment records dated before January 2000 have not been associated with the claims file.  As VA's duty to assist a claimant in the development of a claim includes assisting the claimant in the procurement of pertinent treatment records, the Board finds that VA must attempt to obtain these records on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In addition, the Board notes that VA treatment records dated June 2002 document a history of pulmonary fibrosis of uncertain etiology that may be related to asbestos exposure and the record shows that the Veteran had a history of chronic obstructive pulmonary disease (COPD).  The evidence of record also includes service treatment records that document a history of whooping cough and April 1956 complaints of coughing and tight chest.  In light of the foregoing, the Board finds that VA must obtain a medical opinion to address the etiology of the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following: (a) records of the Veteran's treatment at the VA outpatient clinic in Greenville; and (b) records of the Veteran's treatment at the VA outpatient clinic in Greenville and Dorn Veterans' Hospital for the period before January 2000.

Document all efforts to obtain such records, obtain negative replies if such records are not obtained, and associate such documentation and replies with the claims file.  If the identified treatment records are obtained, associate the records with the claims file.

2.  After completing the development requested above, issue a formal finding regarding whether the Veteran was exposed to asbestos during service.

3.  After completing the development requested above, transfer the claims file to an appropriate VA clinician to obtain a medical opinion addressing the etiology of the cause of the Veteran's death.  After reviewing the claims file and noting that such review occurred, the evaluating clinician should comment on the following:

   (a) Whether it is at least as likely as not that the Veteran's hypotension, hypoxia, and/or pulmonary fibrosis had onset during his period of active service.

   (b) Whether it is at least as likely as not that the Veteran's hypotension, hypoxia, and/or pulmonary fibrosis was caused or aggravated by the Veteran's period of active service.  In providing this opinion, the clinician is also asked to consider whether these conditions were caused or aggravated by claimed in-service exposure to asbestos and ionizing radiation.
   
   (c) Whether it is at least as likely as not that the Veteran's COPD was caused or aggravated by the Veteran's period of active service.  In providing this opinion, the clinician is also asked to consider whether this condition was caused or aggravated by claimed in-service exposure to asbestos and ionizing radiation.  If it is found that the Veteran's COPD was caused or aggravated by the Veteran's period of active service, opine as to whether his COPD caused or aggravated the Veteran's hypotension, hypoxia, and /or pulmonary fibrosis.
   
   (d) Whether a disability of service origin caused or contributed substantially or materially to cause or hasten the Veteran's death.

In providing the requested opinions, the clinician is asked to consider the Veteran's in-service reports of coughing, tight chest, and history of whooping cough.

The clinician must provide a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.

4.  After ensuring that the requested development is completed, readjudicate the appeal.  If any benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


